Case 3:20-cv-01260-MEM Document 50-1 Filed 09/08/20 Page 1 of 1

Sworn Affidavit of J

1, RB hereby swear that all prior declarations that I have submitted to the Court in Jane
Does I, I, II et al. v. Scalia et al., have been signed under penalty of perjury.

I swear under penalty of perjury that the foregoing is true and correct to the best of my
knowledge and understanding.

Declaracion Jurada de

Yo; GE presentemente juro que todas las declaraciones previas que yo he sometido a la
corte en el caso, Jane Does I, II, Il/ et al. v. Scalia et al., han sido firmados debajo de la pena de
perjurio.

Yo juro debajo de la pena de perjurio que lo precedente es verdadero y correcto a lo mejor de mi
conocimiento y entendimiento.

a aja fre

Signature/Firma Date/Fecha
